Exhibit 10.47

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is made this 15th
day of October, 2007 and is effective as of the 30th day of September, 2007 by
and among (1) VERTICAL COMMUNICATIONS, INC., a Delaware corporation (“VCI”),
VERTICAL COMMUNICATIONS ACQUISITION CORP., a Delaware corporation (“VCAC”),
VODAVI TECHNOLOGY, INC., a Delaware corporation (“Vodavi”) and VODAVI
COMMUNICATIONS SYSTEMS, INC., an Arizona corporation (“Vodavi Comm”, and
collectively with VCI, VCAC and Vodavi, the “Borrowers” and each a “Borrower”),
(2) COLUMBIA PARTNERS, L.L.C. INVESTMENT MANAGEMENT, as “Investment Manager”,
and (v) NEIPF, L.P., as “Lender”.

WHEREAS, Borrowers have obtained from Lender a loan facility for working capital
purposes pursuant to the terms and conditions of (i) a Credit Agreement dated as
of October 18, 2006, by and among the VCI, VCAC, Investment Manager and Lender
and certain other signatories thereto, (ii) a Joinder Agreement by Vodavi in
favor of Investment Manager and Lender dated December 4, 2006 and (iii) a
Joinder Agreement by Vodavi Comm in favor of Investment Manager and Lender dated
May 29, 2007 (such Credit Agreement and Joinder Agreements, collectively, the
“Credit Agreement”); and

WHEREAS, Borrowers have requested that Investment Manager and Lender amend
certain provisions of the Credit Agreement, and Investment Manager and Lender
are willing to agree to such amendments upon the terms and conditions set forth
herein.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements contained in the Credit Agreement, the other Loan Documents and
in this Agreement and intending to be legally bound hereby, covenant and agree
as follows:

1. CAPITALIZED TERMS. Capitalized terms not otherwise defined herein shall have
the meanings set forth in the Credit Agreement, as amended hereby.

2. AMENDMENTS TO CREDIT AGREEMENT.

2.1 Sections 6.3(a), (b) and (c) of the Credit Agreement is hereby deleted in
their entirety and replaced with the following:

“(a) Liquidity. Borrowers shall, as of the last day of each calendar month,
maintain cash, Cash Equivalents or available borrowing capacity without
restriction (other than under this Agreement) of not less than the Minimum
Liquidity Amount (including Borrowers and each of their Subsidiaries on a
consolidated basis as of the date of calculation); provided, however, that
Borrowers’ failure to comply with this Section 6.3(a) as of any date shall be
deemed waived by Investment Manager and Lender in the event Borrowers receive
net cash proceeds from the issuance of equity securities of VCI of at least Five
Million Dollars ($5,000,000) within forty-five (45) days of such date; provided
further that once Borrowers’ EBITDA for any trailing twelve month period is $1
or greater as certified in writing to Investment Manager and Lender by
Borrowers’ chief financial officer or chief accountant, this Liquidity covenant
will be automatically terminated and of no further force or effect. For the
purposes of this Section 6.3(a), the term “Minimum Liquidity Amount” shall mean
(i)



--------------------------------------------------------------------------------

$4,100,000, $3,600,000, $4,200,000, $4,400,000, $4,400,000, $4,600,00 and
$4,100,000 for the months of November 30, 2007, December 31, 2007, January 31,
2008, February 29, 2008, April 30, 2008, May 31, 2008 and June 30, 2008,
respectively, and (ii) Five Million Dollars ($5,000,000) as of the last day of
all other calendar months.

(b) Minimum EBITDA. For each of the trailing three month periods ending
December 31, 2007, March 31, 2008 and June 30, 2008, Borrowers shall not permit
EBITDA to be less than -$920,976; -$604,872; $1,128,831, respectively. Beginning
with the trailing three month period ended September 30, 2008, and for each
trailing three month period measured on a calendar quarterly basis thereafter,
Borrowers shall not permit EBITDA to be less than One Dollar ($1) as measured in
such relevant three month period (including Borrowers and each of their
Subsidiaries on a consolidated basis as of the date of calculation); provided
that once Borrowers’ EBITDA for any trailing twelve month period is $1 or
greater as certified in writing to Investment Manager and Lender by Borrowers’
chief financial officer or chief accountant, this Minimum EBITDA covenant will
be automatically terminated and of no further force or effect.

(c) Minimum Revenues. For each of the trailing three month periods ending
December 31, 2007, March 31, 2008 and June 30, 2008, Borrowers shall not permit
total consolidated Revenues to be less than $20,506,436, $20,371,880 and
$22,746,847, respectively. Beginning with the trailing twelve month period ended
June 30, 2008, Borrowers shall not permit total consolidated Revenues for the
twelve month period so ended to be less than Eighty Million Dollars
($80,000,000) (including Borrowers and each of their Subsidiaries on a
consolidated basis as of the date of calculation). For every trailing twelve
month period measured on a calendar quarterly basis thereafter, Borrowers shall
not permit total consolidated Revenues to be less than two percent (2%) greater
than in the same trailing twelve month period from the immediately preceding
twelve month period (including Borrowers and each of their Subsidiaries on a
consolidated basis as of the date of calculation).

3. REPRESENTATIONS, WARRANTIES AND COVENANTS. Each Borrower represents, warrants
and covenants to Investment Manager and Lender that:

(a) the execution, delivery and performance by such Borrower of this Agreement
have been duly authorized by all necessary corporate action and this Agreement
is a legal, valid and binding obligation of such Borrower enforceable against
such Borrower in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency and similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity;

(b) each of the representations and warranties contained in the Credit Agreement
is true and correct in all material respects on and as of the date hereof as if
made on the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date and except as set forth on the
replacement Disclosure Schedules attached hereto;

(c) after giving effect to this Agreement, no Event of Default currently exists
or shall result from the consummation of the transactions contemplated hereby;
and

 

2



--------------------------------------------------------------------------------

(d) neither the execution, delivery and performance of this Agreement nor the
consummation of the transactions contemplated hereby or referenced herein does
or shall contravene, result in a breach of, or violate (i) any provision of such
Borrower’s Certificate of Incorporation or Bylaws, (ii) any law or regulation,
or any order or decree of any court or government instrumentality, or (iii) any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Borrower is a party or by which such Borrower or any of its property
is bound.

4. CONDITIONS TO EFFECTIVENESS OF AGREEMENT. The effectiveness of this Agreement
is subject to Borrowers’ satisfaction of the following conditions in a manner
satisfactory to Investment Manager:

4.1 Investment Manager shall have received this Agreement, duly executed by all
parties thereto;

4.2 Borrowers shall have satisfied all fees and expenses as required pursuant to
Section 6 of this Agreement and under Section 1.6 of the Credit Agreement; and

5. REFERENCE TO AND EFFECT UPON THE CREDIT AGREEMENT.

5.1 Borrowers agree, acknowledge and affirm that the Collateral securing the
Obligations under the Credit Agreement and the other Loan Documents, and
Investment Manager’s and Lender’s rights thereunder (as applicable) and
hereunder shall continue to be secured in all respects as provided therein and
herein.

5.2 Each Borrower agrees, acknowledges and affirms that its liabilities and
obligations under the Credit Agreement and the other Loan Documents shall,
except as expressly modified by this Agreement, remain in full force and effect,
and shall not be released, impaired, diminished or in any other way modified or
amended as a result of the execution and delivery of this Agreement.

5.3 Each Borrower hereby represents and warrants, as of the date hereof, that
there are no known claims, causes of action, suits, debts, liens, obligations,
liabilities, demands, losses, costs and expenses (including attorneys’ fees) of
any kind, character or nature whatsoever, fixed or contingent, which such
Borrower may have or claim to have against Investment Manager or Lender under
the Credit Agreement, which may arise out of or be connected with any act of
commission or omission of Investment Manager or Lender, existing or occurring on
or prior to the date of this Agreement.

5.4 Each Borrower hereby releases, waives and forever discharges and relieves
Investment Manager and Lender and all their parents, subsidiaries and affiliates
and the officers, directors, agents, attorneys and employees of each
(hereinafter “Releasees”) from any and all claims, liabilities, demands,
actions, suits, covenants, costs, offsets and defenses of any nature and kind
whatsoever, whether at law or equity of otherwise, whether known or unknown
(collectively “Claims”), which such Borrower ever had, now has, or which may
arise out of or have been caused by any act of commission or omission of
Investment Manager or Lender, existing or occurring on or prior to the date of
this Agreement, against or related to Releasees.

 

3



--------------------------------------------------------------------------------

5.5 Borrowers hereby agree, jointly and severally, to indemnify, defend, and
hold harmless Releasees from and against any and all Claims which any of
Releasees may incur as a direct or indirect consequence of or in relation to any
and all acts or omission of any Borrower, other than any such claim that results
from the gross negligence or willful misconduct of any Releasee. Should
Releasees incur any such indemnifiable Claims, or defense of or response to any
Claims or demand related thereto, the amount thereof, including costs, expenses
and attorneys’ fees, shall be added to the amounts due under the Credit
Agreement and the other Loan Documents, as amended hereby, and shall be secured
by any and all liens created under the Credit Agreement and the other Loan
Documents. This indemnity shall survive payment of the amounts due under the
Credit Agreement and the other Loan Documents to Investment Manager and Lender
and/or the termination, release or discharge of any Borrower. This indemnity
shall not limit Investment Manager’s and Lender’s other rights of
indemnification, subrogation or assignment, whether explicit, implied, legal or
equitable.

5.6 The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of Investment Manager or
Lender under the Credit Agreement or any other Loan Document, nor constitute a
waiver of any provision of the Credit Agreement or any other Loan Document,
except as specifically set forth herein.

6. COSTS AND EXPENSES. Borrowers agree to reimburse Investment Manager for all
fees, costs and expenses, including the reasonable fees, costs and expenses of
counsel or other advisors in connection with this Agreement and the subject
matter related thereto.

7. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.

8. COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

4



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO

CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWERS: VERTICAL COMMUNICATIONS, INC. By:  

/s/ Ken Clinebell

Name:   Ken Clinebell Title:   Chief Financial Officer VERTICAL COMMUNICATIONS
ACQUISITION CORP. By:  

/s/ Ken Clinebell

Name:   Ken Clinebell Title:   Chief Financial Officer VODAVI TECHNOLOGY, INC.
By:  

/s/ Ken Clinebell

Name:   Ken Clinebell Title:   Chief Financial Officer VODAVI COMMUNICATIONS
SYSTEMS, INC. By:  

/s/ Ken Clinebell

Name:   Ken Clinebell Title:   Chief Financial Officer INVESTMENT MANAGER:
COLUMBIA PARTNERS, L.L.C. INVESTMENT MANAGEMENT By:  

/s/ Jason Crist

Name:   Jason Crist Title:   Managing Director Address:  

1775 Pennsylvania Avenue, NW

Suite 1000

Washington, DC 20006

  ATTN: Jason Crist   Fax: (202) 296-2535



--------------------------------------------------------------------------------

LENDER: NEIPF, L.P. By: COLUMBIA PARTNERS, L.L.C. INVESTMENT MANAGEMENT, as its
authorized signatory By:  

/s/ Jason Crist

Name:   Jason Crist Title:   Managing Director Address:  

1775 Pennsylvania Avenue, NW

Suite 1000

Washington, DC 20006

  ATTN: Jason Crist   Fax: (202) 296-2535